DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 12/01/2020.
Applicant’s cancelation of claims 11, and 15-29, 31-49, and 51-73 is acknowledged and require no further examining.  Claims 1-10, and 12-14, 30, 50, and 74 are pending and examined below.

Claim Objections
Claim 30 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 30, the phrase “retrofit kit comprising: a reservoir body … and at least one compressible applicator pad … a heat-seal cooler assembly” appears to be a typographical error and should be written as “retrofit kit comprising: a reservoir body … at least one compressible applicator pad … and a heat-seal cooler assembly”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-13, 30, and 74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the phrase “at least one holding compartment of unitary initial construction with the longitudinal liquid storage cavity” renders claim 1 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 23 paragraph 154 of the Specification, the reservoir body is disclosed as having a unitary/single member configuration to provide the reservoir cavity, partition, and holding compartment.  The Specification does not disclose an unitary initial construction.  Therefore, the feature is considered new matter.
Regarding claim 30, the phrase “retrofit kit comprising: 
a reservoir body defining: a top surface … at least one longitudinal liquid storage cavity … at least one liquid inlet … a partition extending between the at least one liquid storage cavity and an elongate holding compartment … at least one compressible applicator pad configured to be releasably held by the reservoir body … and 

renders claim 30 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 2 paragraph 8 of the Specification, the heat-seal cooler assembly is disclosed a reservoir body.  On page 16 paragraph 131, the phrase heat-seal cooler assembly is disclosed can be provided as a retrofit kit.  The Specification does not disclose the retrofit kit comprises a heat-seal cooler assembly (which already comprises a reservoir body) and further comprises a reservoir body.  Therefore, the feature is considered new matter.
Claims 2-10, 12-13, and 74 are dependent of claim 1 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, 30, and 74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “at least one holding compartment of unitary initial construction with the longitudinal liquid storage cavity” renders claim 1 to be vague and 
Regarding claim 30, the phrase “retrofit kit comprising: 
a reservoir body defining: a top surface … at least one longitudinal liquid storage cavity … at least one liquid inlet … a partition extending between the at least one liquid storage cavity and an elongate holding compartment … at least one compressible applicator pad configured to be releasably held by the reservoir body … and 
a heat-sealer cooler assembly … defining: a top wall … a longitudinal liquid storage cavity … at least one liquid inlet … a holding compartment … a liquid pervious partition … an applicator pad” 
renders claim 30 vague and indefinite because it is unclear if the reservoir body is separate from the heat-seal cooler assembly.  It is unclear if both the reservoir body and the heat-seal cooler assembly define the same top surface, storage cavity, liquid inlet, partition, holding compartment, and applicator pad, or if the reservoir body and the heat-
Claims 2-10, 12-13, and 74 are dependent of claim 1 and include all the same limitations.

The following is a quotation of 35 U.S.C. 112(D):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 2, the phrase “further comprising an applicator pad” renders claim 2 to be of improper dependent form because it fails to further limit the subject matter.  Claim 2 is dependent of claim 1 and claim 1 already discloses the heat-seal cooler assembly comprises an applicator pad.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 12-13, 30, 50, and 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Schmid et al. (4123312) in view of references Mabry (4719741), Naeser et al. (4182263), and Schwyn (5569144).
It should be point out, the MPEP [2111.02 (II)] states if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claim 1, Schmid et al. disclose a packaging system comprising: 
a tubular product horn (8) for receiving thereover tubular shaped packaging (23) formed from flat stock (3) to extend over the and along the product horn (8) during formation of the packaging, the tubular shaped packaging (23) having a heat seal seam extending along the product horn (8); 

a heat-seal cooler assembly (14) configured to apply cooling fluid to the heat seal seam of the tubular shaped packaging (23), 
wherein the heat-seal cooler assembly (14) comprises: 
a top surface (see Figure 3 below) defining the exterior surface;
a cavity (see Figure 3 below); and 
a partition including a plurality of longitudinally spaced apart apertures (see Figure 3 below) extending substantially along the entire length of the longitudinal cavity; and
wherein the heat-seal cooler assembly is connected to the frame and is situated over the horn (8) so that the heat-seal cooling assembly (14) is closely spaced apart above the horn (8).  
(Figure 3 and Column 5 lines 10-18) 
Schmid et al. does not disclose the heat-seal cooler assembly applies a film cooling liquid.
Mabry disclose a packaging system comprising a cooling assembly (22) configured to direct cooling medium to a heat seal seam, wherein the cooling medium is either air, water, or compressed gas. (Column 4 lines 23-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the heat-seal cooling assembly of Schmid et al. to include water liquid medium since column 4 lines 36-37 of Mabry states it is well known in the art that heated seams can be cooled by air, water or compressed gas.
[AltContent: textbox (Schmid et al.)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    135
    167
    media_image1.png
    Greyscale

[AltContent: textbox (Top Wall)][AltContent: arrow][AltContent: textbox (Partition with plurality of apertures)][AltContent: textbox (Cavity)][AltContent: ][AltContent: arrow]
    PNG
    media_image1.png
    135
    167
    media_image1.png
    Greyscale

Furthermore, Schmid et al. modified Mabry does not disclose the heat-seal cooler assembly comprises: 
a reservoir body comprising: 
at least one liquid inlet in fluid communication with at least one liquid storage cavity; 
at least holding compartment with an open space with an outer facing open perimeter; and
a partition extending between the liquid storage cavity and holding compartment;

a mount assembly configured to mount the reservoir body to a frame; and
a control system for controlling the valve.
Naeser et al. disclose a liquid application device comprising: 
a rectilinearly shaped reservoir body (GH); 
a liquid storage cavity (K) extending the length of the reservoir body (GH) and adjacent to the top surface of the reservoir body (GH); 
an inlet (RO) in fluid communication with the storage cavity (K); 
an holding compartment (HL) integrally formed with the liquid storage cavity (K), the holding compartment (HL) having a width and extending longitudinally coextensively with the liquid storage cavity (K); 
a partition (see Figure 2 below) extending substantially along the entire length of the storage cavity (K) and the holding compartment (HL), wherein the partition (see Figure 2 below) from the liquid storage cavity (K) over the length of the holding compartment (HL); 
an applicator pad (HD) held into the holding compartment (HL) so that an outer surface of the applicator pad (HD) extends a distance beyond the holding compartment (HL) and
a valve (V) in fluid communication with the at reservoir body (GH).
(Figure 2 and Column 3 lines 58-66, Column 5 lines 6-7) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the heat-seal cooling assembly of Schmid et al. to include the elongated rectilinearly shape reservoir 
[AltContent: textbox (Partition)][AltContent: arrow][AltContent: textbox (Naeser et al.)]
    PNG
    media_image2.png
    662
    474
    media_image2.png
    Greyscale

The term “unitary” is understood to be a structure having the character of a unit.  Naeser et al. disclose the holding compartment (HL) is affixed to the reservoir body (GH). (Column 3 lines 65-66)  So, when the liquid application device is constructed, the holding compartment (HL) is affixed to the reservoir body (GH) becoming a single unit.  Since the holding compartment (HL) is configured to hold the applicator pad when using 
Schmid et al. discloses that the heat-seal cooling assembly (14) is configured to bring about the direct action of the cooling effect to the heated seal seam. (Column 5 lines 15-18)  When modifying the heat-seal cooling assembly of Schmid et al. by incorporating the elongated rectilinearly shape reservoir body as taught by Naeser et al., the person of ordinary skill in the art would situate the liquid cavity and the partition with plurality of apertures laterally centrally relative to the width of the holding compartment because it would allow the liquid to saturate the portion of the applicator pad that engages the heated seal seam.
Schwyn disclose a tube making apparatus comprising: a cooler assembly (25); and a mounting assembly (28) that mounts the cooler assembly (25) to a frame (11); wherein the mounting assembly is configured to allow the cooler assembly (25) to move in the vertical direction. (Figure 1 and Column 3 lines 30-38, column 4 lines 18-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging system of Schmid et al. by incorporating the mounting assembly since column 4 lines 25-29 of Schwyn states such a modification would ensure guaranteed contact for the purposes of uniform transfer of heat to the cooling assembly.
Ritzerfeld disclose a liquid application device comprising: applicator pad (21), a liquid regulator (22), sensors (27, 28), and a control system (29), wherein the sensors (27, 28) detect the moisture content of the applicator pad (21), and wherein the control 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liquid application device of Naeser et al. by incorporating the sensors and control system as taught by Ritzerfeld, since column 1 lines 64-67 of Ritzerfeld states such a modification would allow the moisture content to be regulated in the applicator pad.
Regarding claim 2, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose an applicator pad (Naeser et al. – HD) held in the holding compartment (Naeser et al. – HL) so that an outer surface thereof extends a distance below the holding compartment (Naeser et al. – HL) outside bounds of the reservoir body (Naeser et al.  – GH). (Naeser et al.  – Figure 2 and Column 3 lines 65-66)
Regarding claim 3, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the valve (Naeser et al.  – V) is attached to the reservoir body (Naeser et al.  – GH).  (Naeser et al. – Figure 2)
Regarding claim 4, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the reservoir body (Naeser et al.  – GH) has an elongated rectilinearly shaped body. (Naeser et al. – Figure 2)
However, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld do not explicitly disclose the reservoir body has a length of between 3-10 inches.
It would have been obvious to the person of ordinary skill in the art to make the reservoir body have a length of between 3-10 inches, since it has been held that where 
Therefore, it would have been prima facie obvious to modify Schmid et al., Mabry, Naeser et al., Schwyn, Ritzerfeld to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 5, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose a liquid flow conduit (Naeser et al.  – PM) attached to the valve (Naeser et al.  – V) and a liquid supply (Naeser et al.  – BE). (Naeser et al.  – Figure 2 and Column 5 lines 6-9)
Regarding claim 6, Naeser et al. disclose the application pad (Naeser et al. – HD) has an elongate configuration and an exposed surface. (Figure 2)
When modifying Schmid et al. by incorporating the reservoir body of Naeser et al., the exposed surface of the applicator pad (Naeser et al. – HD) is interpreted to come in contact with the heat-sealed film in order to apply the liquid coolant to the seal.
Therefore, Schmid et al. modified Mabry, Naeser et al., Schwyn, Ritzerfeld is interpreted to disclose the applicator pad has an elongated configuration with an exposed surface that contacts the heat-sealed seam.
Regarding claim 7, Schmid et al. modified modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the applicator pad (Naeser et al. – HD) is rectangular 
Regarding claim 8, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the reservoir body (Naeser et al. – GH) has an elongated shape, and wherein the partition (Naeser et al. – see Figure 2 above) comprises a plurality of longitudinally spaced apart apertures. (Naeser et al. – Figure 2 and Column 3 lines 67-68)
Regarding claim 9, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the applicator pad (Naeser et al. – HD) has an elongate polygonal shape and comprises felt or sponge material. (Naeser et al. – Figure 2 and Column 3 lines 65-67)
Regarding claim 12, Schmid et al. disclose a bracket (see Figure 1 below) attached to the heat seal cooler assembly (14), and wherein the bracket also holds a roller assembly comprising a roller (16) adjacent and longitudinally space apart from the heat-seal cooler assembly (14).  Schmid et al. disclose the roller (16) engages the heat-sealed film. (Figure 1, 3 and Column 5 lines 3-5)
When modifying Schmid et al. by incorporating the reservoir body of Naeser et al., the applicator pad is interpreted to engage the heat-sealed film in order to apply the liquid coolant to the seal.
Therefore, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld is interpreted to disclose the roller is aligned with application pad so that a bottom of the roller resides at a common longitudinal height as the application pad and longitudinally extending center lines of each are in-line.
[AltContent: textbox (Schmid et al.)][AltContent: arrow][AltContent: textbox (Bracket)]
    PNG
    media_image3.png
    278
    726
    media_image3.png
    Greyscale

Regarding claim 13, Schmid et al. disclose the roller (16) resides adjacent to an end of the heat-seal cooler assembly (14).  (Figure 3)
However, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld do not explicitly disclose the roller resides within 0.25 inches and three inches of an adjacent end of the applicator pad.
It would have been obvious to the person of ordinary skill in the art to have the roller reside within 0.25 inches and three inches of an adjacent end of the applicator pad, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. [MPEP 2144.04 (II-A)]  On page 17 paragraph 136 of the Specification, the roller is disclosed as residing between 0.25 inches and three inches of the closest end of the pad.  The Specification does not disclose any criticality for the claimed limitation.
Therefore, it would have been prima facie obvious to modify Schmid et al., Mabry, Naeser et al., Schwyn, and Ritzerfeld to obtain the invention as specified in claim 13 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 30, the MPEP [2111.02 (II)] states if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.
Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose an apparatus for cooling a heat-sealing seam of a tubular shaped packaging material (Schmid et al. – 23) formed from a length of flat roll-stock packaging material (Schmid et al. – 3) in a packaging system, wherein the apparatus comprises:
A heat-seal cooling assembly comprising:
a reservoir body (Naeser et al. – GH) comprising:
a top surface (Schmid et al. – see Figure 3 above) defining the exterior of the reservoir body (Naeser et al. – GH);
at least one longitudinal liquid storage cavity (Naeser et al. – K) extending the length of the reservoir body (Naeser et al. – GH) adjacent the top surface (Schmid et al. – see Figure 3 above) of the reservoir body (Naeser et al. – GH);
at least one liquid inlet (Naeser et al. – RO) in fluid flow communication with the at least one longitudinal liquid storage cavity (Naeser et al. – K); and
a holding compartment (Naeser et al. – HL) integrally formed by the body with the longitudinal storage cavity (Naeser et al. – K),

a partition (Naeser et al. – see Figure 2 above) extending along and disposed between the longitudinal liquid storage cavity (Naeser et al. – K) and the holding compartment (Naeser et al. – HL)
wherein the partition (Naeser et al. – see Figure 2 above) comprises at least one aperture (Naeser et al. – column 3 lines 68-69) that is configured to distribute liquid from the liquid storage cavity (Naeser et al. – K) over the length of the holding compartment (Naeser et al. – HL) and generally centrally relative to the width of the holding compartment; and
a applicator pad (Naeser et al. – HD) configured to be releasably held by the reservoir body (Naeser et al. – GH) in the holding compartment (Naeser et al. – HL) so that an outer surface of the applicator pad (Naeser et al. – HD) extends a distance below the holding compartment (Naeser et al. – HL) and outside the bounds of the reservoir body (Naeser et al. – GH);
a valve (Naeser et al. – V) in liquid flow communication with the at least one liquid inlet; and
a control system (Ritzerfeld – 29) for controlling the valve (Naeser et al. – V) to control the liquid flow through the inlet (Naeser et al. – RO) and into the 
(Schmid et al. – Figure 3 and Column 5 lines 10-18)
(Mabry – Column 4 lines 23-37)
(Naeser et al. – Figure 2 and Column 3 lines 58-66, Column 5 lines 6-7)
(Ritzerfeld – Column 4 lines 27-37)
The term “unitary” is understood to be a structure having the character of a unit.  Naeser et al. disclose the holding compartment (HL) is affixed to the reservoir body (GH). (Column 3 lines 65-66)  So, when the liquid application device is constructed, the holding compartment (HL) is affixed to the reservoir body (GH) becoming a single unit.  Since the holding compartment (HL) is configured to hold the applicator pad when using the application device, the holding compartment is interpreted to be affixed to the reservoir body at the beginning of use.  Therefore, the holding compartment is interpreted to be of unitary initial construction with the reservoir body.
Schmid et al. discloses that the heat-seal cooling assembly (14) is situated above the heat seal seam and is configured to bring about the direct action of the cooling effect to the heated seal seam. (Figure 3 and Column 5 lines 15-18)  When modifying the heat-seal cooling assembly of Schmid et al. by incorporating the elongated rectilinearly shape reservoir body as taught by Naeser et al., the person of ordinary skill in the art would situate the partition with plurality of apertures beneath the storage cavity and laterally centrally relative to the width of the holding compartment because it would 
Regarding claim 50, Schmid et al. disclose a method of cooling a heat-seal of a container material (3), comprising:
forming a length of flat roll-stock packaging material (3) into a tubular shape (23);
heat-sealing a seam of the tubular shaped packaging material (23); and
applying a fluid to the heat-sealed seam to thereby cool the seam.
(Schmid et al. – Column 4 lines 1-7, 63-65, Column 5 lines 10-18)
However, Schmid et al. does not disclose the steps of: contacting the heat-sealed seam with an applicator pad comprising liquid as the tubular packaging material is continuously pulled thereunder at a production rate; applying liquid from the applicator pad to the heat-sealed seam in response the contacting step to thereby cool the seam as the heat-sealed seam travels away from the application pad; holding the applicator pad in a holding compartment; and supplying cooling liquid to the applicator pad; and controlling the supply of cooling liquid.
Mabry disclose a packaging system comprising a cooling assembly (22) configured to direct cooling medium to a heat seal seam, wherein the cooling medium is either air, water, or compressed gas. (Column 4 lines 23-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the step of applying a fluid of Schmid et al. to include applying water liquid medium since column 4 
Naeser et al. disclose a liquid application device comprising an applicator pad that engages a surface and applies a liquid to said surface, wherein the applicator pad is held in a holding compartment and receives a liquid from a storage cavity integrally formed with the holding compartment.  (Figure 2 and Column 3 lines 58-66)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Schmid et al. to include the step of contacting the seam with an applicator pad as taught by Naeser et al. since such a modification would regulate the placement of the liquid be applied.
The term “unitary” is understood to be structure having the character of a unit.  Naeser et al. disclose the holding compartment (HL) is affixed to the reservoir body (GH). (Column 3 lines 65-66)  So, when the liquid application device is constructed, the holding compartment (HL) is affixed to the reservoir body (GH) becoming a single unit.  Therefore, the holding compartment is interpreted to be of unitary construction with the reservoir body.
Schmid et al. discloses that the heat-seal cooling assembly (14) is situated above the heat seal seam and is configured to bring about the direct action of the cooling effect to the heated seal seam. (Figure 3 and Column 5 lines 15-18)  When modifying the heat-seal cooling assembly of Schmid et al. by incorporating the elongated rectilinearly shape reservoir body as taught by Naeser et al., the person of ordinary skill 
Schwyn disclose a tube making apparatus comprising: a cooler assembly (25); and a mounting assembly (28) that mounts the cooler assembly (25) to a frame (11); wherein the mounting assembly is configured to allow the cooler assembly (25) to maintain contact with the tube. (Figure 1 and Column 3 lines 30-38, column 4 lines 18-29)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the method of Schmid et al. by incorporating the step of maintaining the position of the cooler assembly since column 4 lines 25-29 of Schwyn states such a modification would ensure guaranteed uniform transfer of heat to the cooling assembly.
Ritzerfeld disclose a liquid application device comprising: applicator pad (21), a liquid regulator (22), sensors (27, 28), and a control system (29), wherein the sensors (27, 28) detect the moisture content of the applicator pad (21), and wherein the control system (29) adjusts the liquid regulator (22) based on the signal from the sensors (27, 28). (Figure 2, 3 and Column 2 lines  29-35, Column 3 lines 56-59, Column 4 lines 8-16, 27-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liquid application device of Naeser et al. by incorporating step of controlling the supply of liquid to the applicator pad as taught by Ritzerfeld, since column 1 lines 64-67 of 
Regarding claim 74, Schywn discloses that the mounting assembly (28) is mounted to the top surface of the cooler assembly (25), wherein the top surface is defined by a horizontal plane running along the length of the cooler assembly (25). (Figure 2 and Column 4 lines 22-25)
Therefore, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the mounting assembly mounting the reservoir body to the frame at a horizontal position along the length of the reservoir body.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Schmid et al. (4123312) in view of references Mabry (4719741), Naeser et al. (4182263), Schwyn (5569144), and Ritzerfeld (3776133) as applied to claim 1 above, and further in view of reference Mazzetto et al. (6219420).
Regarding claim 10, Schmid et al. modified Mabry, Naeser et al., Schwyn, and Ritzerfeld disclose the claimed invention as stated above but do not disclose the holding compartment has side walls that taper outward below the partition and has longitudinally extending space apart shoulders.
Mazzetto et al. disclose a holding compartment (23) configured to hold a pad (22), wherein the holding compartment (23) comprises two side walls (35, 36) that taper outward and two shoulders (27, 28). (Figure 3 and Column 2 lines 19-26, Column 4 lines 25-28, 36-39, 53-57)
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference Evens et al. (4821485) in view of references Schmid et al. (4123312), Mabry (4719741), Naeser et al. (4182263), Schwyn (5569144), and Ritzerfeld (3776133).
Regarding claim 14, Evans et al. disclose a packaging system comprising:
a rotating platform (16) having a vertical column (14);
a plurality of circumferentially space apart clippers (12) mounted to the rotating platform (16), wherein the platform (16) is configured to concurrently mount the plurality of clippers (12) in respective circumferentially spaced apart clipper stations; and
a casing feed mechanism (18) that feeds casing material (24) over a product horn (22).
(Figure 1 and Column 3 lines 23-35)
However, Evans et al. does not disclose a heat-seal cooler assembly and an applicator pad.
Schmid et al. disclose an apparatus for producing tube shaped material, wherein the apparatus comprises a tubular product horn (8) and a cooling assembly (14) 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the packaging system of Evans et al. by incorporating the apparatus for producing tube shaped material as taught by Schmid et al. since such a modification would allow the system to both form and fill the package. 
Mabry disclose a packaging system comprising a cooling assembly (22) configured to direct cooling medium to a heat seal seam, wherein the cooling medium is either air, water, or compressed gas. (Column 4 lines 23-37)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the heat-seal cooling assembly of Schmid et al. to include water liquid medium since column 4 lines 36-37 of Mabry states it is well known in the art that heated seams can be cooled by air, water or compressed gas.
Furthermore, Evans et al. modified by Schmid et al. and Mabry does not disclose the heat-seal cooler assembly comprises: 
an elongated rectilinearly shaped body comprising: 
at least one liquid storage cavity;
at least one liquid inlet in fluid communication with the at least one liquid storage cavity; 
an holding compartment integrally formed with the storage cavity, with an open space with an outer facing open perimeter;

an applicator pad;
a valve; and
a control system.
Naeser et al. disclose a liquid application device comprising: 
a rectilinearly shaped reservoir body (GH); 
a liquid storage cavity (K) extending the length of the reservoir body (GH) and adjacent to the top surface of the reservoir body (GH); 
an inlet (RO) in fluid communication with the storage cavity (K); 
a holding compartment (HL) integrally formed by the body with the liquid storage cavity (K), wherein the holding compartment (HL) having a width and extending longitudinally coextensively with the liquid storage cavity (K); 
a partition (see Figure 2 below) extending substantially along the entire length of the storage cavity (K) and the holding compartment (HL), wherein the partition (see Figure 2 below) from the liquid storage cavity (K) over the length of the holding compartment (HL);
an applicator pad (HD) disposed within the integral holding compartment (HL); and
a valve (V) in fluid communication with the at reservoir body (GH).
(Figure 2 and Column 3 lines 58-66)

The term “unitary” is understood to be a structure having the character of a unit.  Naeser et al. disclose the holding compartment (HL) is affixed to the reservoir body (GH). (Column 3 lines 65-66)  So, when the liquid application device is constructed, the holding compartment (HL) is affixed to the reservoir body (GH) becoming a single unit.  Since the holding compartment (HL) is configured to hold the applicator pad when using the application device, the holding compartment is interpreted to be affixed to the reservoir body at the beginning of use.  Therefore, the holding compartment is interpreted to be of unitary initial construction with the reservoir body.
Schmid et al. discloses that the heat-seal cooling assembly (14) is configured to bring about the direct action of the cooling effect to the heated seal seam. (Column 5 lines 15-18)  When modifying the heat-seal cooling assembly of Schmid et al. by incorporating the elongated rectilinearly shape reservoir body as taught by Naeser et al., the person of ordinary skill in the art would situate the liquid cavity and the partition with plurality of apertures laterally centrally relative to the width of the holding compartment because it would allow the liquid to saturate the portion of the applicator pad that engages the heated seal seam.
Ritzerfeld disclose a liquid application device comprising: applicator pad (21), a liquid regulator (22), sensors (27, 28), and a control system (29), wherein the sensors 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the liquid application device of Naeser et al. by incorporating the sensors and control system as taught by Ritzerfeld, since column 1 lines 64-67 of Ritzerfeld states such a modification would allow the moisture content to be regulated in the applicator pad.

Response to Arguments
The Amendments field on 12/01/2020 have been entered.  Applicant’s cancelation of claims 11, and 15-29, 31-49, and 51-73 is acknowledged and require no further examining.  Claims 1-10, and 12-14, 30, 50, and 74 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Schmid et al. (4123312) modified by references Mabey (4719741), Naeser et al. (4182263), and Schwyn (5569144), in view of the amendments, Examiner withdraws the 103 rejections.  However, upon further consideration, a new ground(s) of rejection is made in view of Ritzerfeld (3776133)
Applicant states:
Regardless, Naeser does not disclose or suggest a rectangular shaped reservoir body that defines, among other features, at least one holding compartment of unitary initial construction with a longitudinal liquid storage cavity, as now defined not only in Claim 1, but also in independent Claims 14 and 30 of the present application.

The term “unitary” is understood to be a structure having the character of a unit.  The term “initial” is understood to be of or relating to the beginning.  The claims do not clearly indicate the beginning of what the term is relating to.  It could be relating to the beginning use of the cooler assembly, the beginning of assembling the cooler assembly, or the beginning of fabrication of the cooler assembly.  For examining purposes, if the prior art discloses the holding compartment and the storage cavity to be of unitary construction at the beginning of using the cooling assembly, the holding compartment and the storage cavity is interpreted to be of unitary initial construction.
Naeser et al. disclose the holding compartment (HL) is affixed to the reservoir body (GH). (Column 3 lines 65-66)  So, when the liquid application device is constructed, the holding compartment (HL) is affixed to the reservoir body (GH) becoming a single unit.  Since the holding compartment (HL) is configured to hold the applicator pad when using the application device, and since the holding compartment and reservoir body are not further modified during use, the holding compartment is interpreted to be affixed to the reservoir body at the beginning of use.  Therefore, the holding compartment is interpreted to be of unitary initial construction with the reservoir body.
It should be noted that claiming a component to be formed from a single piece of material in itself not patentable, since it has been held that forming in one piece an 
Furthermore, the Specification of the present application does not provide any criticality for the holding compartment and the reservoir body to be formed from a single piece of material, but rather states on page 23 paragraph 154 that it would be obvious to have the holding compartment and the reservoir body be formed from a single piece of material or have the holding compartment and the reservoir body be formed from separate members.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness” [MPEP 2145 (I)]  Therefore, the arguments that the unitary construction is critical is not considered factual evidence when the Specification of the present application indicates that the system would function equally well when using separate members.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731